PER CURIAM
Charles Hart ("Appellant") appeals from his conviction, following a jury trial, of endangering the welfare of a child in the first degree, in violation of Section 568.045 RSMo. Appellant was sentenced as a prior and persistent felony offender to a term of 8 years of imprisonment in the Missouri Department of Corrections.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).